Citation Nr: 1121396	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-00 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to a left hip disorder 

2.  Entitlement to service connection for a left hip disorder.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to April 1976.  This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the Veteran's previously denied claim for service connection for a left hip disorder.  
The issue of entitlement to service connection for a left hip disorder is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An October 2005 Board decision denied the Veteran's claim for service connection for a left hip disorder (then claimed as a pinned hip).  The Veteran did not timely appeal that decision.

2.  The evidence received subsequent to the last final denial of the Veteran's claim is new, and is also material because it raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The October 2005 Board decision that denied the Veteran's left hip claim is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen a claim for service connection for a left hip disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a March 2002 rating decision, the RO denied the Veteran's claim for service connection for a left hip disorder (then claimed as a pinned hip).  The Veteran perfected a timely appeal to the Board, which issued an October 2005 decision denying the claim.  The Veteran did not file an appeal or motion for reconsideration of that Board decision and, thus, it became final.  38 C.F.R. § 20.1100 (2010). 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before the Board at the time of the October 2005 decision consisted of hospitalization records that predated the Veteran's period of active service.  Those pre-service medical records showed that, in June 1975, the Veteran had undergone surgery to remove a Kuntscher nail from his left femur, which had been inserted to repair a previous fracture.  Additionally, those records indicated that the Veteran had tolerated the procedure well and had subsequently undergone a two-week period of convalescence in which he used crutches to ambulate.  

Additional evidence before the Board included service medical records, which were negative for any complaints or clinical findings of left hip problems.  Those records documented that the Veteran had been discharged after less than two months of active service because of an unspecified, preexisting physical condition.  

Also of record at the time of the last final rating action were VA outpatient treatment reports, dated from 1995 to 2002, which showed occasional treatment for left hip pain.  Those records included a November 2000 VA outpatient treatment report, noting the Veteran's account of having been prematurely discharged from service due to hip problems.  Those records also included the results of a December 2000 X-ray examination, which revealed mild narrowing of the left hip joint compartment with hypertrophic spurring, consistent with an old healed fracture.

In addition to the above evidence, the October 2005 Board adjudicators considered Social Security Administration (SSA) records, indicating that the Veteran had been awarded disability benefits, effective February 23, 2002, for depression, hypertension, and various orthopedic conditions, which affected his cervical spine and upper extremities but not his hip.  The Board also reviewed a May 2002 examination report, which had had been prepared for the purpose of ascertaining the Veteran's entitlement to state disability benefits.  That report documented the Veteran's complaints of chronic left hip pain arising from a left hip fracture incurred at the age of 15.  Additionally, that report included clinical findings of a surgical scar, extending the length of the Veteran's left lateral femoral shaft, and X-ray evidence of a well-healed left femoral shaft fracture.  

Based on the evidence then of record, the Board determined that the Veteran's left hip disorder had preexisted service and not been aggravated therein.  Consequently, the Board confirmed the RO's prior denial of the Veteran's claim.

In support of his application to reopen his claim, the Veteran has submitted pre-service medical reports that were not previously of record.  Those reports contain clinical documentation of his initial December 1971 injury in which he fell from a tree and fractured his left hip.  Additionally, those reports confirm that the Veteran's fracture was surgically treated through open reduction and insertion of a Kuntscher nail.  Those reports also show that, following his operation, the Veteran's fracture was clinically found to be healing well without any significant complications.  Moreover, those reports establish that the Veteran did not undergo additional left hip surgery until July 1975 when, it was expressly noted, he opted to have the Kuntscher nail removed so that he could enter the military.  

To further bolster his claim, the Veteran has referred the Board to VA medical records, dated from March 2007 to June 2008, which show that he has received ongoing treatment for chronic left hip pain, diagnosed as osteoarthritis on X-ray.  

The Veteran has also submitted written statements asserting that his current left hip problems resulted from his July 1975 left femur operation, which he underwent specifically at the request of a military recruiter who told him that he needed surgery in order to qualify for the Marine Corps.  The Veteran further contends that his preexisting left hip problems were aggravated by the training exercises he performed in service and have progressively worsened since his discharge from active duty.

The Board observes that the Veteran is competent to recount the advice he received from a military recruiter regarding his need for surgery prior to entering the Marines, however, any disability resulting from that procedure would have occurred prior to his entrance to service.  38 C.F.R. § 3.303(a), 3.159(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  He is also competent to a report a history of left hip pain, which coincided with the training exercises he performed in service and persisted on a chronic basis after discharge, as such symptomatology is capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Veteran's lay statements are presumed credible for the purpose of determining whether they are new and material.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The Board finds that the Veteran's recent statements, combined with the newly received pre-service and post-service clinical records, are both new and material.  That newly receive lay and clinical evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating that claim.  38 C.F.R. § 3.303 (2010).  Specifically, that newly submitted evidence tends to corroborate the Veteran's contention that his current left hip problems were permanently worsened during his period of active service.  Moreover, that newly submitted evidence suggests that the Veteran's preexisting left hip problems were aggravated by the training exercises he performed in service and have worsened over time, resulting in a newly diagnosed hip disorder (osteoarthritis) that was not previously of record.  Further, that new evidence is presumed credible for the purpose of determining whether it is material to the Veteran's claim.

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence submitted in support of the Veteran's claim relates to previously unestablished facts, which tend to show that the Veteran's currently diagnosed left hip disorder is etiologically related to his period of active service based on a theory of aggravation.  Therefore, the Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim is considered reopened.  To that extent only, the appeal is allowed.


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for left hip disorder.  To that extent only, the appeal is allowed.


REMAND

Although the Board regrets the delay, additional development is needed prior to the disposition of the Veteran's newly reopened claim.

The Veteran has presented lay and clinical evidence indicating that his currently diagnosed left hip osteoarthritis and related symptoms are etiologically related to the subsequent training exercises that he was required to perform during his brief period of active duty.  

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and he is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was preexisted his entrance to service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010).  A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  However, where the pre-service disability is shown to have increased in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  That includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2010).

In this case, the record shows that, prior to joining the Marine Corps, the Veteran incurred a right femur fracture in December 1971, which necessitated surgery and follow-up outpatient treatment.  Additionally, the record shows that the Veteran underwent a second pre-service operation in July 1975 to remove a Kuntscher nail, which had been inserted during his initial surgery.  In light of these clinical abnormalities noted prior to entry, the Board finds that the presumption of soundness is rebutted.  Accordingly, the Board must now consider whether any preexisting left hip disorder was aggravated in service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

The Veteran's service medical records do not contain any specific complaints or clinical findings of left hip problems.  Nevertheless, those records show that, in late March and early April 1976, the Veteran was found clinically unfit for service due to a preexisting disability and thereafter discharged by reason of unsuitability.  Significantly, the Veteran has since told his VA treating providers that he was prematurely discharged due to his left hip problems, which have progressively worsened over time.  The record shows that, since the mid-1990s, the Veteran has sought ongoing treatment for hip pain and related symptoms, which have been found to support a diagnosis of osteoarthritis.

The Board observes that the Veteran is competent to relate what service medical providers told him regarding the reasons for his release from service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is also competent to report a history of post-service left hip pain and related symptoms of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his account is presumed credible in the absence of any evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Nevertheless, in order to warrant a grant of service connection based on aggravation, there must be probative evidence of a permanent in-service worsening of the Veteran's preexisting left hip problems.  38 C.F.R. § 3.306 (2010).  As a lay person, he has not been shown to have the requisite clinical expertise to render an opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the Veteran's statements, standing alone, are insufficient to warrant a grant of service connection.

VA's to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In this case, the Veteran has not yet been afforded a VA examination in support of his newly reopened claim.  In light of the aforementioned evidence, it remains unclear whether his preexisting left hip problems underwent a permanent worsening during his period of military service or whether any currently diagnosed left hip disorder is otherwise related to that period of service.  Accordingly, the Board finds that a remand for a VA examination and opinion addressing the etiology of the Veteran's left hip problems is necessary in order to fully and fairly address the merits of his claim.  That VA examination and opinion should include a review of all pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2010).  

Finally, VA medical records appear to be outstanding.  The record shows that the Veteran has received ongoing treatment for multiple physical and psychiatric conditions, including left hip problems, at the VA Medical Center in Memphis, Tennessee.  However, no VA treatment records dated since October 2008 have been associated with the claims folder.  As it thus appears that there may be subsequent VA medical records containing information pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Obtain and associate with the claims folder copies of the Veteran's medical records from the VA Medical Center in Memphis, Tennessee, dated since October 2008.

2.  After the above development has been completed, schedule the Veteran for a VA examination to assess the etiology of any current left hip disorder.  The examiner should review the claims folder and should note that review in the report.  The examiner should provide a rationale for the opinion and reconcile it with all relevant evidence of record, including the pre-service medical records, showing that the Veteran underwent surgery in December 1971 to repair a left femur fracture and had a second operation in July 1975 to remove the Kuntscher nail that had been inserted during the initial surgery.  The VA examiner should also consider the Veteran's service medical records, indicating that he was discharged after less than two months of active service for an unspecified preexisting physical condition, and his post-service medical records showing treatment for chronic left hip pain and a diagnosis of osteoarthritis.  Additionally, the VA examiner should consider the Veteran's lay statements, professing that his current hip problems began when he underwent his July 1975 surgery specifically so he could join the Marines, and that his problems worsened as a result of the training exercises he performed while on active duty.  Finally, the VA examiner should consider the Veteran's assertions regarding a continuity of left hip symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:  

a)  Diagnose all current left hip disorders.

b)  State whether there is clear and unmistakable evidence that any current left hip disorder preexisted service.  

c)  State whether it is at least as likely as not (50 percent or greater probability) that any preexisting left hip disorder, to include any post-operative residuals of a left femur fracture, was aggravated or permanently worsened by marching exercises or any other aspect of the Veteran's active service. 

d)  State whether there is clear and convincing evidence that any preexisting left hip disorder, to include any post-operative residuals of a left femur fracture, was not aggravated by service or that any increase in disability was due to the natural progression of the disease.

e)  State whether it is at least as likely as not (50 percent or greater probability) that any current left hip disorder, to include osteoarthritis, that did not preexist his entrance to service, is otherwise related to any aspect of the Veteran's active service. 

3.  Then, readjudicate the claim.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans  
Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

